This is a proceeding by petition under the act of 1809, ch. 15, to recover damages against the owner of a mill for an injury done to the plaintiff's land. *Page 197 
Upon the death of the Defendant, a scire facias was issued to his heirs to make them parties, and the question presented for decision is, whether the suit can be revived against the heirs. Upon principle, it is clear that the suit cannot be carried on against the heirs. For, by the common law, the heir is in no case liable for the tort of his ancestor. The act of 1805, ch. 8, would operate to prevent the abatement of an action brought for an injury done to real property, where the Defendant died: but then it must be revived against the representatives. The act under which this proceeding is instituted, gives a remedy of a peculiar kind, unknown to the common law, and is exclusive of the remedy by action, in all cases where the damages assessed by the Jury are less than ten pounds. It may be just and convenient to make the heir pay the damages during the period he received benefit from the mill; but it cannot be done without a legislative enactment, which is not less necessary in this case than in the various others, by which particular actions have been withheld from abatement. But because provision has been made in some cases that executors and administrators may prosecute or defend certain actions which survive the death of the party; or because the action of ejectment may be revived against the heirs or devisees of the Defendant, the Court is not at liberty to pronounce that the petition in this case should be revived against the heirs. Executors and administrators act in autre droit, and maintain the rights of their testators and intestates; but an heir who enters on the death of his ancestors, becomes seised in his own demesne, and does not claim to hold the land in              (256) right of another. And whenever a statute does not authorize heirs to prosecute or defend a petition, prosecuted by or against their ancestor, it is clear that they can have no right to do so. The scirefacias must be dismissed.
Cited: Howcott v. Coffield, 29 N.C. 25.